Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/21 have been fully considered but they are not persuasive. 
1) 	Applicant argues that “Misawa does not disclose or suggest forming a blocking region in the trench on a region of the top surface of the gate conductor adjacent to sidewalls of the trench, as presently claimed in claim 1”.
The Examiner has considered the Applicant’s argument but respectfully disagreed for the following reason. As shown in the previous rejection and emphasized in figure below, Misawa shows a trench wherein the blocking layer is extended down the sidewall within the trench; TR-Trench, BKL-Blocking layer.
[AltContent: textbox (Trench; TR)][AltContent: arrow][AltContent: ][AltContent: textbox (Blocking layer; BKL)][AltContent: arrow][AltContent: arrow][AltContent: textbox (EM #1)][AltContent: textbox (Gate Conductor; GC)]
    PNG
    media_image1.png
    644
    328
    media_image1.png
    Greyscale


2) 	Applicant argues that, “Misawa does not disclose or suggest the presently claimed a gate dielectric layer and a gate conductor occupying an upper portion of the trench, where a top surface of the gate conductor is flat and is lower than the upper surface of the base layer”.

The Examiner has consider the Applicants argument, but respectfully disagrees. The Examiner directs the Applicant, with respect to the amendment of claim #20 to Misawa, figure 6a item 41 (trench, paragraph 0057), items #2 (part of the base layer that includes the substrate, fig. #6b, item 31) and item #13a (gate conductor, paragraph 0059), describes and shows, in the designated paragraphs, a conductor layer that has a flat top that is lower than the top of the base 
[AltContent: textbox (	Top of Base layer; TB)][AltContent: textbox (Top of conductor; TC)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    681
    397
    media_image2.png
    Greyscale



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 2, 7-9, 11, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa".


Misawa shows, with respect to claim #1, a method of manufacturing a trench metal-oxide-semiconductor field-effect transistor (MOSFET) (fig. #1, item 100) (paragraph 0017), the method comprising: forming a trench (fig. #2a, item 11) (paragraph 0020) extending from an upper surface (fig. #2A, item 2a) (paragraph 0019) of a base layer (fig. #2A, item 2) to an internal portion of said base layer (paragraph 0019, 0029); forming a first insulating layer (fig. #2A, item 19) (paragraph 0029) and a shield conductor (fig. #2A, item 15) occupying a lower (paragraph 0033); forming a gate dielectric layer (SiO; fig. #4b, item 17) (paragraph 0024) and a gate conductor (fig. #5a, item 13) occupying an upper portion of said trench (paragraph 0020), wherein a top surface of said gate conductor (fig. #6c, item 13) is lower than said upper surface of said base layer (fig. #6c, item 2) (paragraph 0059) and before forming a body region (fig. #5a, item 5), forming a blocking region (fig. #4B, item 19) on a region of the top surface of the gate conductor adjacent to sidewalls of said trench (paragraph 0029)  to prevent impurities from being implanted into said base layer from said sidewalls of said trench during subsequent ion implantation.


Misawa shows, with respect to claim #2, a method wherein said forming said blocking region comprises: forming a third insulating layer (fig. #4B, item 29) (paragraph 0045) on the top surface of the gate conductor (fig. #5a, item 13) and the gate dielectric layer (SiO; fig. #4b, item 17)  (paragraph 0024 0029); etching said third insulating layer to form said blocking region located on the top surface of said gate conductor adjacent to sidewalls (Fig. Below, item SW) of said trench (paragraph 0029).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side Wall; SW)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower insulation region; LS)][AltContent: textbox (Insulator separation; IS)][AltContent: arrow][AltContent: textbox (Gate insulator; GI)][AltContent: ][AltContent: ][AltContent: textbox (EM #1)][AltContent: textbox (Base Layer; BL)][AltContent: textbox (Shield Conductor; SC)][AltContent: textbox (Gate Conductor; GC)]
    PNG
    media_image1.png
    644
    328
    media_image1.png
    Greyscale

Misawa shows, with respect to claim #7, a method further comprises forming a second insulating layer (fig. above, item IS) located between said shield conductor (fig. #2A, item 15) (paragraph 0033) and said gate conductor (fig. #5a, item 13) (paragraph 0020).

Misawa shows, with respect to claim #8 and 9, a method wherein said forming said gate conductor comprises: filling a conductor layer (fig. #4b, item 13) (paragraph 0040) on said second insulating layer (fig. #4b, item 27) in said trench (fig. #4b, item 11) (paragraph 0048), wherein said conductor layer comprises a first portion located in said trench (Fig. below, item FP) and a second portion (Fig. below, item SP) located on said upper surface of said base layer (Fig. below, item BL); etching back said conductor layer to form said gate conductor (fig. #5a, item 13) (paragraph 0041).

[AltContent: textbox (Base Bottom; BB)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First portion within trench; FP)][AltContent: ][AltContent: textbox (Second portion; SP)][AltContent: ][AltContent: textbox (Base top; BT)][AltContent: arrow][AltContent: textbox (EM #2)][AltContent: textbox (Base layer; BL)]
    PNG
    media_image3.png
    866
    382
    media_image3.png
    Greyscale

Misawa shows, with respect to claim #11, a method wherein said first insulation layer (Fig. EM #1, item LS) is located on the lower sidewall surface and a bottom surface of said trench and separates said shield conductor (Fig. EM #1, item SC) from said base layer (Fig. EM #1, item BL) (paragraph 0029, 0040).

claim #14, a method wherein said etching process comprises a dry etching process  (paragraph 0038). 

Misawa shows, with respect to claim #15, a method wherein said gate dielectric layer (SiO; fig. #4b, item 17)  (paragraph 0024 0029) is located on upper sidewall surfaces (as shown in fig. EM #1, item GI) of said trench and separates said gate conductor (fig. #5a, item 13, also shown in fig. EM #1, item GC)  from said base layer (fig. EM1, item BL) (paragraph 0020).

Misawa shows, with respect to claim #16, a method further comprising: forming said body region (fig. #7a, item 3) having a first doping type (p-type) in an upper region of said base layer (fig. #4b, item 11) adjacent to the trench (fig. #4b, item 11) (paragraph 0048, 0061); forming said source region (fig. #7a, item 5) having a second doping type (n-type) in said body region, wherein said second doping type is opposite to said first doping type (paragraph 0061); and forming said drain electrode (fig. #5c, item 33) on a lower surface of said base layer, wherein said upper surface of said base layer (Fig. EM #2, item BT) and said lower surface of said base layer (Fig. EM #2, item BB) are opposite to each other (paragraph 0025, 0043).

Misawa shows, with respect to claim #17, a method further comprising, after the formation of said source region (fig. #7a, item 5), forming a body contact region (fig. #5b, item 7) having said first doping type (p-type) in said body region (paragraph 0045).

claim #20, a method of manufacturing a trench metal-oxide-semiconductor field-effect transistor (MOSFET) (fig. #1, item 100) (paragraph 0017), the method comprising: forming a trench (fig. #2a, item 11) (paragraph 0020) extending from an upper surface (fig. #2A, item 2a) (paragraph 0019) of a base layer (fig. #2A, item 2) to an internal portion of said base layer (paragraph 0019, 0029) a shield conductor (fig. #2A, item 15) occupying a lower portion of said trench (paragraph 0033); forming a gate dielectric layer (SiO; fig. #4b, item 17) (paragraph 0024) and a gate conductor (fig. #5a, item 13) occupying an upper portion of said trench (paragraph 0020), wherein a top surface of said gate conductor (fig. #6c, item 13) is lower than said upper surface of said base layer (fig. #6c, item 2) (paragraph 0059) forming said body region (fig. #7a, item 3) having a first doping type (p-type) in an upper region of said base layer (fig. #4b, item 11) adjacent to the trench (fig. #4b, item 11) (paragraph 0048, 0061), wherein, the trench, (figure 6a item 41 paragraph 0057), a  base layer that includes the substrate, (fig. #6b, item #2 and 31) and a gate conductor, (fig. #6c, item #13a paragraph 0059), wherein the conductor layer (fig. below, item TC) has a flat top that is lower than the top of the base layer (fig. #below, item TB).

[AltContent: textbox (	Top of Base layer; TB)][AltContent: arrow][AltContent: textbox (Top of conductor; TC)][AltContent: arrow]
    PNG
    media_image2.png
    681
    397
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Hirler et al., (U.S. Pat. No. 2007/0114600), hereinafter referred to as "Hirler".

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #3, a method wherein said third insulating layer comprises a tetraethyl orthosilicate oxide layer.

Hirler teaches, with respect to claim #3, a method wherein free spaces within the trench structure (fig. #5H, item 3) are filled with TEOS (tetraethyl orthosilicate (deposition oxide)) (fig. #5H, item 18) and etched (paragraph 0036).

claim #3, a method wherein said third insulating layer comprises a tetraethyl orthosilicate oxide layer, into the method of Misawa, with the motivation this it poses high insulation properties and low density depositions, as taught by Hirler.

//
Claim(s) 4, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa".

Misasa shows, with respect to claim #4, a method wherein a thickness of said blocking region (fig. 3c, item 19) varies (Fig. Below; BL1, BL2, BL3) adaptively with a distance from said upper surface of said base layer (Fig. Below, item B) to said top surface of said gate conductor (Fig. Below, item GE) (paragraph 0038).
[AltContent: textbox (Blocking layer)]
[AltContent: textbox (Base; B)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Blocking layer thickness; BL3)][AltContent: ][AltContent: textbox (Blocking layer thickness; BL2)][AltContent: ][AltContent: ][AltContent: textbox (Blocking layer thickness; BL1)][AltContent: textbox (Gate Electrode; GE)]
    PNG
    media_image4.png
    648
    219
    media_image4.png
    Greyscale

The Examiner takes the position that although the terminology of Misasa is not the same as the terminology of the present claim language, the method of Misasa shows the presently presented claim invention, as can be seen from the figure and sited reference points above. 

Misasa shows, with respect to claim #5 and 6, a method wherein a thickness of said blocking region (fig. 3c, item 19) varies (Fig. above; BL1, BL2, BL3) adaptively with a distance from said upper surface of said base layer (Fig. above, item B) to said top surface of said gate conductor (Fig. above, item GE) along the sidewalls of the base layer (paragraph 0038).




///
Claim #10 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Pan et al., (U.S. Pat. No. 2009/0166728), hereinafter referred to as "Pan".

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #10, a method wherein each of said shield conductor and said gate conductor comprises polysilicon.

Pan teaches, with respect to claim #10, a method wherein a shield electrode (fig. #4e, item 435) comprising of undoped polysilicon is formed in a lower portion of each trench (fig. #4e, item 430) and a recess gate (fig. #4e, item 440) using conventional polysilicon deposition and etched back methods (paragraph 0039-0040). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein each of said shield conductor thin-film transistors, as taught by Pan.

////
Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Lee et al., (U.S. Pat. No. 2015/0295080), hereinafter referred to as "Lee".

Misasa shows, with respect to claim #12, a method wherein said first insulation layer (Fig. EM #1, item LS) is located on the lower sidewall surface and a bottom surface of said trench and separates said shield conductor (Fig. EM #1, item SC) from said base layer (Fig. EM #1, item BL) and separates the shield conductor from the gate conductor (fig. EM #1, item GC) by way of  insulation section (fig. EM #1, item IS) (paragraph 0029, 0040).

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #12, a method wherein performing chemical mechanical polishing process and etching process on said insulating layer to form said second insulating layer.

Lee teaches, with respect to claim #12, a method wherein forming an upper insulating pattern (fig. #13, item 24) and a lower insulating pattern (fig. #13, item 18) by partially etching  (fig. #12, item 23a) and the planarized lower insulating layer (fig. #12, item 17a) (paragraph 0107). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein performing chemical mechanical polishing process and etching process on said insulating layer to form said second insulating layer, into the method of Misawa, with the motivation this provides smooth surface to build the next layers on, as taught by Lee.

/////
Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa" as modified by Lee et al., (U.S. Pat. No. 2015/0295080), hereinafter referred to as "Lee" and in further view of Mauder et al., (U.S. Pat. No. 2011/0133272), hereinafter referred to as "Mauder".

Misawa as modified by Lee substantially shows the claimed invention as shown in the rejection above. 
Misawa as modified by Lee fails to show, with respect to claim #13, a method wherein said forming said second insulating layer comprises a high- density plasma chemical vapor deposition process.

claim #13, a method wherein dielectric material layer (fig. #2, item 113a)  is deposited using chemical vapor deposition (CVD), high density plasma-chemical vapor deposition (HDP-CVD) (paragraph 0048). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein said forming said second insulating layer comprises a high- density plasma chemical vapor deposition process, into the method of Misawa as modified by Lee, with the motivation this allows fabrication with a high‐deposition rates and at low temperatures, as taught by Mauder.

//////
Claim #18 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Hossain (U.S. Pub. No. 2014/0015039).

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #18, a method , further comprising: a) forming an interlayer dielectric layer on said source region and said gate conductor; b) forming a conductive channel penetrating said interlayer dielectric layer and said source region to said body contact region; and c) forming a source electrode on said interlayer dielectric layer, wherein said source electrode is connected to said body contact region via said conductive channel.

Hossain teaches, with respect to claim #18, a method wherein a interlayer dielectric layer (fig. #9, item 41) (paragraph 0030) in contact with a source layer (fig. #9, item 33) (paragraph 0029) having a trench area (fig. #9, item 422) penetrating both the IDL and source (paragraph 0031) wherein a conductive regions (fig. #10, item 43) can be formed in contact trenches (paragraph 0032). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method , further comprising: a) forming an interlayer dielectric layer on said source region and said gate conductor; b) forming a conductive channel penetrating said interlayer dielectric layer and said source region to said body contact region; and c) forming a source electrode on said interlayer dielectric layer, wherein said source electrode is connected to said body contact region via said conductive channel, into the method of Misawa, with the motivation this a configuration to provide electrical contact to source regions, body regions through the contact regions, as taught by Hossain.


///////
Claim #19 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Kawahara et al.,  (U.S. Pat. No. 9,299,830), hereinafter referred to as “Kawahara”.


Misawa fails to show, with respect to claim #19, a method wherein said base layer comprises a semiconductor substrate and an epitaxial layer having said first doped type formed on said semiconductor substrate.

Kawahara teaches, with respect to claim #19, a method wherein a base layer comprising a substrate (fig. #6a, item 102) an epitaxial layer (fig. #6a, item 508) having a first dopant (p-type) structure  paragraph 0032). (fig. #10, item 43)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein said base layer comprises a semiconductor substrate and an epitaxial layer having said first doped type formed on said semiconductor substrate, into the method of Misawa, with the motivation this provides favorable segregation of impurities, produces a very flat surface and able to use a wide range of temperatures for deposition, as taught by Kawahara.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
01/01/22
/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	January 2, 2022